Citation Nr: 1013763	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2010.  A copy of 
the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, pursuant to the duty to assist, this 
issue must be remanded for further development.

The Board notes that the Veteran's claim was denied by the RO 
in August 2007 on the basis that a Medical Evaluation Board 
(MEB) determined in May 1968 that the Veteran's history of 
abuse and hostility preexisted his period of active service.  
The examiner noted a longstanding history of pathological 
emotional immaturity.  It was also noted that a January 1968 
private examination revealed diagnoses of depressive reaction 
and schizoid personality; the Veteran had been transferred 
from that facility to the Naval Hospital in Portsmouth.  
Following in-service, inpatient treatment, the admitting 
diagnosis was changed to severe passive/aggressive 
personality disorder, with no evidence or diagnosis of a 
psychiatric disorder.  The RO further noted that a 
personality disorder is a congenital defect, and not subject 
to service connection.  Post-service treatment reports were 
documented, and the RO noted that private records dated in 
1988 documented treatment for alcohol abuse, with no 
diagnosis of a psychiatric disorder.  While VA treatment 
reports noting diagnoses of history of PTSD and a depressive 
disorder were discussed, the RO relied upon records from the 
Tampa, Florida VA Medical Center (VAMC) which included a 
reconciled diagnosis of a substance-induced mood disorder.

The Veteran was afforded a VA examination in August 2008.  
The examiner noted a review of VA treatment records, to 
include records from the Pasco VAMC dated October 2002 and 
September 2003, which are not currently associated with the 
Veteran's claims file.  Ultimately, the examiner diagnosed 
the Veteran with polysubstance dependence, substance-induced 
mood disorder, and personality disorder.  The examiner stated 
that these diagnoses were neither the result of military 
service nor aggravated by military service.  However, a 
rationale for this opinion was not provided.  Instead, the 
examiner merely stated that all applicable records were 
reviewed.

As noted above, the Veteran testified before the undersigned 
during a January 2010 Board hearing.  At that time, the 
Veteran testified that he served in Vietnam during his period 
of active duty, as a combat engineer, and worked with booby 
traps, land mines, and explosives.  He stated that one such 
device exploded, resulting in shrapnel to his head and 
buttocks, ultimately resulting in his return home.  He 
testified that he had been diagnosed with PTSD, was receiving 
current treatment at James Haley VAMC, and that his examiner 
had implied that his diagnosis was related to stressful 
events he experienced during his period of service.  Although 
the Veteran's DD-214 does not demonstrate any foreign 
service, or medals associated with combat, an MOS of "Combat 
Engineer" is noted.  The Veteran maintained that he did 
serve in Vietnam, was awarded two Purple Heart medals, and 
that a vindictive officer destroyed all information linking 
the Veteran to his alleged combat service.  Regarding the 
August 2008 VA examination, the Veteran's representative 
argued that the opinion was neither thorough nor complete, 
and that it only focused on the Veteran's substance abuse and 
preexisting medical disorders.  See Transcript, pp. 4, 7, 8, 
20, 23, 26, 34.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim must be remanded for a supplemental 
VA opinion to determine the nature and etiology of any 
current psychiatric disorder, as well as a complete rationale 
to support that opinion.  Merely stating that a review of the 
record was completed is not adequate.  The examiner must 
demonstrate which specific evidence was considered, such as 
documented prior diagnoses of PTSD, and which evidence was 
either accepted or rejected when determining whether a 
preexisting disorder was aggravated by the Veteran's period 
of active service.  Moreover, the Board notes that the VA 
examiner did diagnose, in pertinent part, a personality 
disorder; however, the examiner did not indicate whether 
there was a service-related disease superimposed on the 
Veteran's personality disorder.  In this regard, congenital 
or developmental defects, to include personality disorders, 
are not diseases or injuries within the meaning of the 
applicable legislation and are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  Id.  The medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully-informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Further, based on the Veteran's hearing testimony noted 
above, as well as the August 2008 VA examination report, the 
Veteran's medical record appears to be incomplete.  The Board 
notes that the available VA medical records including those 
from the Tampa, Florida, VAMC, as well as the Pasco VA 
outpatient clinic may not be complete, as the file does not 
contain the October 2002 and September 2003 treatment reports 
from the Pasco VAMC as referenced in the August 2008 VA 
examination report.  Further, the Board notes that, during 
the Veteran's hearing, he noted treatment the day before from 
the James Haley VAMC, as well as current ongoing treatment 
from that location.  See Transcript, p. 23.  As such, there 
is a high probability that treatment records exist which have 
not been associated with the Veteran's claims file.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Finally, the Board notes that the Veteran's service personnel 
records are missing from the claims file, and there is no 
evidence in the record to show that the RO has submitted a 
request for information to the appropriate service department 
custodian of records in order to attempt to verify the 
Veteran's claimed Vietnam service.  Accordingly, the Board 
finds that, on remand, the RO/AMC must complete that 
development.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the James Haley 
VAMC and request copies of all of the 
Veteran's treatment records, with a focus 
on records from April 2006 through the 
present, and records of treatment from the 
Pasco VA outpatient treatment facility 
with a focus on records from October 2002 
and September 2003.  If any of the 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  Contact the appropriate custodian of 
service department records for 
verification of the Veteran's claimed 
period of Vietnam service.  If available, 
the Veteran's service personnel records 
should be obtained and associated with the 
evidence of record.

If the Veteran's claimed service in 
Vietnam is verified through official 
sources, then the AMC should conduct all 
appropriate development to verify the 
claimed stressors in this case.  The AMC 
should then make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was exposed 
to a stressor or stressors in service.  If 
the AMC determines that the record 
verifies the existence of a stressor or 
stressors, the AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.

3.  Following completion of all 
development required in the preceding 
paragraphs, the AMC should obtain a 
supplemental VA opinion from the August 
2008 VA examiner to determine the nature 
and etiology of any currently-diagnosed 
psychiatric disorder(s).  If that examiner 
is unavailable, the Veteran should be 
afforded another VA psychiatric 
examination and that examiner is requested 
to respond to this inquiry.  After a 
review of the claims folder, the examiner 
should address the following:

a. The physician should discuss the 
nature and extent of any present 
psychiatric disorder, and provide an 
opinion addressing these questions:

 (i)  Is there is clear and unmistakable 
evidence (i.e., obvious and manifest) 
that the Veteran had a psychiatric 
disorder prior to service and,

 (ii)  If he did have a pre-service 
psychiatric disorder, was it 
aggravated, i.e., made permanently 
worse, during his military service 
beyond its natural progression, or

(iii)  If his only pre-service 
pathology was a personality disorder, 
was there additional superimposed 
psychiatric pathology as a result of 
service.

b.  If there was no pre-service 
psychiatric disorder, provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed 
psychiatric disorder is related to any 
incidents, symptoms, or treatment the 
Veteran experienced or manifested 
during service, or is in any other way 
causally related to his active service, 
or whether such a causal relationship 
to service is unlikely (i.e., a 
probability of less than 50 percent).

c. Any opinion provided should include 
discussion of specific evidence of 
record, including prior medical 
opinions and diagnoses of record 
including PTSD, and, if PTSD is not 
diagnosed, note which criteria were not 
met.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusion of the 
physician should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

Prior to a return to the Board, the RO 
should review the VA examiner's opinion so 
as to ensure compliance with the Board's 
remand.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


